Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The response amends claim 9 to include the language of claim 10. However, the response provides no response to the 101 rejections applied to claim 10. Therefore, the rejection has been made FINAL. The response does not address the specification objections hence the objections remain.
The Remarks contend the term “firewall” is clear since it mirrors the description in the specification. In response, the Remarks fail to provide any citations the specification, however the firewall term is found twice outside of claims (paragraph 0032, 35). Neither location is a definition of the term. Since The term “firewall” in the claims is used by the claim to mean “a control unit and parallel switches” while the accepted meaning is “wall designed to prevent a fire” or “blocking unauthorized communication in a computer network” The term is indefinite because the specification does not clearly redefine the term. The rejection has been made FINAL. Further the remainder of the 112 rejections are also made FINAL.

Specification
Paragraph 0032 “second vehicle electrical system channel 12” should be changed to “second vehicle electrical system channel 14”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 is rejected under 35 U.S.C. 101 because the claimed method merely performs a step of assigning. These steps describe the concept of selecting modules for a vehicle (i.e., mathematical computation or calculating parameters). At the time of the invention, connecting modules to an electrical system in a vehicle was well known in the art. In other words, the claimed process describes the concept of selecting. The assigning and processing merely employ mathematical relationships to manipulate stored information to generate processed information. This concept is similar to the other types of basic concepts that have been found by the courts to be abstract.  The courts have found manipulating information using mathematical algorithms to be abstract ideas (e.g., a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculating parameters indicating an abnormal condition in Grams).  Therefore, the claims are directed to an abstract idea.  Claim 9 in particular is directed to in part a selection process which does not limit the end system claimed, merely a consumer and a module. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of “assigning at least one of the at least one consumer an electrical module” it is unclear the operation performed by the language assigning. Paragraph 0042 of the disclosure states a consumer, which is assigned to the first electronic module 120, may be connected to a terminal 140. It is unclear if the claim is directed to the connection when the system is designed/connected or if some matching or categorization is being performed during operation. It is unclear what the assigning operation or step is. The claim recites “the selection of the electrical module” it is unclear the operation required by this recited step. It is further unclear if the group selected from requires more than one module.
Claim recites “categorizing” however it is unclear what element performs the claimed operation. The claim further recites the step of comparing however there does not appear to be any element the claimed electrical system to perform the comparing operation. Further the comparison does not appear to perform any output or operation in the system and is merely an internal computation performed. It is unclear if steps or operations performed result in any change in the claims or merely internal comparison are performed within an ECU.
Claim 8 recites “vehicle electrical system channels to one another” it is unclear how this in incorporated into claim 1. No channels are found in claim 1 and claim 8 gives no indication how the firewall relates to the assigning method of claim 1.
Claim 9 claims a system however it appears the limitation are directed to the selecting or process of assigning and connecting consumers and modules. It is unclear how the selecting from a group is performed. The claim appears to recite method of selection, the selection process of the consumer does not limit the vehicle electrical system present after the selection. The claim is therefore directed to a consumer and a module the remaining steps occur before the system is present and does not limit the system.
With respect to claim 8 and 11 the claim recites the use of a firewall however the term is set forth referring to element 16. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “firewall” in the claims is used by the claim to mean “a control unit and parallel switches” while the accepted meaning is “wall designed to prevent a fire” or “blocking unauthorized communication in a computer network” The term is indefinite because the specification does not clearly redefine the term.
Claims 1-2, 6, 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification refers to an automated fashion for configuring an electrical system in a vehicle. The algorithm or steps performed for selection is not provided in the disclosure. Rather the specification details criterion which are taken into consideration. However, the specification leaves absent basing a circuit design on the selected module. The Remarks are devoid of any reference to the speciation to support the newly added limitation. The specification does not describe how the circuit is based on the criteria rather the specification more broadly states criteria which are considered. The specification as originally filed does not support the newly amended claims.
Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims describe an assigning and selecting a circuit while the disclosure refers to criteria which may be considered there is no necessary algorithm or steps performed to design a circuit based on the criteria. The specification does not link the basing a circuit design of a vehicle electrical system with the module selection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiele (US 6,633,475)
With respect to claim 1, 6 and 9 Thiele method for configuring a vehicle (col. 4 line 25-30) electrical system of a motor vehicle, at least one consumer (load 318, 322 and 326) being provided in the vehicle electrical system, the method comprising the following steps: assigning one consumer an electrical module (301), the electrical module being selected from a group of electrical modules (group of one the selected circuitry or other not selected circuitry), wherein the assigning provides initially for a selection from the group of electrical modules and subsequently for basing a circuit design (see design and use of circuit show in Fig. 3) of the vehicle electrical system on the at least one selected module; wherein the selection of the electrical module is based on a first consumer criterion, which refers to a supply requirement (voltage and current within limits col. 5 lines 60 – col. 6 lines 10) of the at least one consumer, and a second consumer criterion (col. 5 lines 25 – col. 6 lines 15), which refers to a feedback (see feedback line(s))of the at least one consumer, wherein the electrical module is selected from a group of modules that includes one of: an electrical module that includes two switches in parallel (314, 316, 320).
With respect to claim 2 Thiele teaches the electrical modules in the group of electrical modules function according to a first module criterion, which refers to a supply reliability (voltage and current within limits), and according to a second module criterion (voltage and current out of spec), which refers to a disconnectability, and wherein, in the selection of the electrical module for the consumer, the first consumer criterion and the second consumer criterion are compared (against the threshold for the fuse) with the first module criteria of the electrical module and the second module criteria of the electrical module in the group of electrical modules.  
  With respect to claims 8 and 11 Thiele teaches the vehicle electrical system includes channels, the method further comprising implementing  a firewall (314, 360 or 301) to connect the vehicle electrical system channels to one another.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836